UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a nn xX,
GABRIELLE HOFFMAN, etc.,
Plaintiff,
-against- 21-cv-0052 (LAK)
BRETT RATTNER,
Detendant(s).
ee ed x

ORDER

LEWIS A. KAPLAN, District Judge.

The Court today received another inappropriate ex parte communication from the
plaintiff. It is being docketed publicly in the ordinary course.

The Court will not accept any communications from Ms. Hoffman or any other party
unless a copy has been served at the same time on al] counsel who have appeared in the case and the
document sent to the Court is accompanied by an affidavit or declaration under penalty of perjury
that such service has been made. She is hereby ORDERED not to send any more communications
to the Court unless she complies with that requirement. Any violation of this order may result in
the imposition of sanctions on her, which could possibly include dismissal of the case.

The Court once again urges the plaintiff to find counsel.

The Clerk shall mail a copy of this order to the plaintiff and forward a copy to the
Office of Pro Se Litigation.

SO ORDERED.

Dated: April 28, 2021 Lf

Lewis AvRaplay/
United States Distric Us sie
